Matter of Goldstein (2018 NY Slip Op 01821)





Matter of Goldstein


2018 NY Slip Op 01821


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND TROUTMAN, JJ.


401 CA 16-01648

[*1]IN THE MATTER OF STEVEN I. GOLDSTEIN, AS GENERAL DIRECTOR AND CHIEF EXECUTIVE OFFICER OF STRONG MEMORIAL HOSPITAL, PETITIONER, REGARDING THE APPOINTMENT OF A GUARDIAN FOR WILLIE COWART, ALSO KNOWN AS WILLIE COWART, SR., AN INCAPACITATED PERSON, DECEASED. TERLESA COWART, APPELLANT; CATHOLIC CHARITIES OF THE DIOCESE OF ROCHESTER, DOING BUSINESS AS CATHOLIC FAMILY CENTER, AS GUARDIAN OF WILLIE COWART, ALSO KNOWN AS WILLIE COWART, SR., AN INCAPACITATED PERSON, AND DUTCHER & ZATKOWSKY, RESPONDENTS. 


TERLESA COWART, APPELLANT PRO SE. 
DUTCHER & ZATKOWSKY, ROCHESTER (YOLANDA RIOS OF COUNSEL), FOR RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered September 2, 2016. The order, inter alia, denied the motion of Terlesa Cowart for the imposition of sanctions. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court